                                                                                                Page 1 of 6
            Case 1:19-cv-09439-PKC Document 52-6 Filed 01/02/20 Page 1 of 6




    The Securities and Exchange Commission has not necessarily reviewed the information in this
                     filing and has not determined if it is accurate and complete.
            The reader should not assume that the information is accurate and complete.

                   UNITED STATES SECURITIES AND EXCHANGE                            OMB APPROVAL
                                COMMISSION                                                             3235-
                                                                                    OMB Number:
                                     Washington, D.C. 20549                                             0076

                                           FORM D                                   Estimated average burden
                                                                                    hours per
                                                                                                        4.00
                                                                                    response:

                         Notice of Exempt Offering of Securities


1. Issuer's Identity

                                     Previous
CIK (Filer ID Number)                           X None              Entity Type
                                     Names
0001729650                                                          X Corporation
Name of Issuer                                                         Limited Partnership
TON Issuer Inc
                                                                       Limited Liability Company
Jurisdiction of
Incorporation/Organization                                             General Partnership
VIRGIN ISLANDS, BRITISH                                                Business Trust
Year of Incorporation/Organization
                                                                       Other (Specify)
   Over Five Years Ago
 X Within Last Five Years (Specify Year) 2018
   Yet to Be Formed

2. Principal Place of Business and Contact Information

Name of Issuer
TON Issuer Inc
Street Address 1                                 Street Address 2
CRAIGMUIR CHAMBERS, ROAD TOWN
                                                                    Phone Number of
City                     State/Province/Country ZIP/PostalCode
                                                                    Issuer
                         VIRGIN ISLANDS,
TORTOLA                                          VG 1110            284 494 2233
                         BRITISH

1. Issuer's Identity

                                     Previous
CIK (Filer ID Number)                             None              Entity Type
                                     Names
0001730853                           Phoenix Mobile Ltd.            X Corporation
Name of Issuer                                                         Limited Partnership
Telegram Group Inc.
                                                                       Limited Liability Company
Jurisdiction of
Incorporation/Organization                                             General Partnership
                                                                                                Page 2 of 6
            Case 1:19-cv-09439-PKC Document 52-6 Filed 01/02/20 Page 2 of 6


VIRGIN ISLANDS, BRITISH                                                       Business Trust
Year of Incorporation/Organization
                                                                              Other (Specify)
   Over Five Years Ago
 X Within Last Five Years (Specify Year) 2014
   Yet to Be Formed

2. Principal Place of Business and Contact Information

Name of Issuer
Telegram Group Inc.
Street Address 1                                   Street Address 2
CRAIGMUIR CHAMBERS, ROAD TOWN
                                                                            Phone Number of
City                     State/Province/Country ZIP/PostalCode
                                                                            Issuer
                         VIRGIN ISLANDS,
TORTOLA                                            VG 1110                  284 494 2233
                         BRITISH

3. Related Persons

Last Name                         First Name                         Middle Name
Durov                             Pavel                              Valerievich
Street Address 1                  Street Address 2
Craigmuir Chambers, Road Town
City                              State/Province/Country             ZIP/PostalCode
Tortola                           VIRGIN ISLANDS, BRITISH            VG 1110
Relationship: X Executive Officer X Director     Promoter

Clarification of Response (if Necessary):


Last Name                         First Name                         Middle Name
Durov                             Nikolai
Street Address 1                  Street Address 2
Craigmuir Chambers, Road Town
City                              State/Province/Country             ZIP/PostalCode
Tortola                           VIRGIN ISLANDS, BRITISH            VG 1110
Relationship: X Executive Officer    Director    Promoter

Clarification of Response (if Necessary):


4. Industry Group

   Agriculture                                  Health Care                   Retailing
   Banking & Financial Services                   Biotechnology
                                                                              Restaurants
       Commercial Banking                         Health Insurance            Technology
       Insurance
                                                  Hospitals & Physicians           Computers
       Investing
                                                                                                           Page 3 of 6
             Case 1:19-cv-09439-PKC Document 52-6 Filed 01/02/20 Page 3 of 6


      Investment Banking                              Pharmaceuticals                Telecommunications
      Pooled Investment Fund                          Other Health Care            X Other Technology
      Is the issuer registered as                                                 Travel
                                                   Manufacturing
      an investment company under
      the Investment Company                       Real Estate                       Airlines & Airports
      Act of 1940?
                                                      Commercial                     Lodging & Conventions
         Yes                     No
                                                      Construction                   Tourism & Travel Services
      Other Banking & Financial Services
                                                      REITS & Finance                Other Travel
   Business Services
   Energy                                             Residential                 Other
      Coal Mining                                     Other Real Estate

      Electric Utilities

      Energy Conservation

      Environmental Services

      Oil & Gas

      Other Energy


5. Issuer Size

Revenue Range               OR                Aggregate Net Asset Value Range
   No Revenues                                  No Aggregate Net Asset Value
   $1 - $1,000,000                              $1 - $5,000,000
   $1,000,001 -
                                                $5,000,001 - $25,000,000
   $5,000,000
   $5,000,001 -
                                                $25,000,001 - $50,000,000
   $25,000,000
   $25,000,001 -
                                                $50,000,001 - $100,000,000
   $100,000,000
   Over $100,000,000                            Over $100,000,000
X Decline to Disclose                           Decline to Disclose
   Not Applicable                               Not Applicable

6. Federal Exemption(s) and Exclusion(s) Claimed (select all that apply)

    Rule 504(b)(1) (not (i), (ii) or (iii))       Investment Company Act Section 3(c)
    Rule 504 (b)(1)(i)
                                                  Section 3(c)(1)       Section 3(c)(9)
    Rule 504 (b)(1)(ii)
                                                  Section 3(c)(2)       Section 3(c)(10)
    Rule 504 (b)(1)(iii)
    Rule 506(b)                                   Section 3(c)(3)       Section 3(c)(11)
 X Rule 506(c)                                    Section 3(c)(4)       Section 3(c)(12)
    Securities Act Section 4(a)(5)
                                                                                                     Page 4 of 6
             Case 1:19-cv-09439-PKC Document 52-6 Filed 01/02/20 Page 4 of 6


                                             Section 3(c)(5)        Section 3(c)(13)

                                             Section 3(c)(6)        Section 3(c)(14)

                                             Section 3(c)(7)


7. Type of Filing

X New Notice Date of First Sale 2018-01-29       First Sale Yet to Occur
   Amendment

8. Duration of Offering

Does the Issuer intend this offering to last more than one year?    Yes X No

9. Type(s) of Securities Offered (select all that apply)

   Equity                                                  Pooled Investment Fund Interests
   Debt                                                    Tenant-in-Common Securities
   Option, Warrant or Other Right to Acquire Another
                                                           Mineral Property Securities
   Security
   Security to be Acquired Upon Exercise of Option,
                                                        X Other (describe)
   Warrant or Other Right to Acquire Security
                                                        Purchase Agreements for Cryptocurrency

10. Business Combination Transaction

Is this offering being made in connection with a business combination
                                                                              Yes X No
transaction, such as a merger, acquisition or exchange offer?

Clarification of Response (if Necessary):

11. Minimum Investment

Minimum investment accepted from any outside investor $0 USD

12. Sales Compensation

Recipient                                         Recipient CRD Number X None
                                                  (Associated) Broker or Dealer CRD
 (Associated) Broker or Dealer X None                                               X None
                                                  Number
Street Address 1                                 Street Address 2
                                                                                                 ZIP/Postal
City                                             State/Province/Country
                                                                                                 Code
 State(s) of Solicitation (select all
 that apply)                            All
                                                    Foreign/non-US
 Check “All States” or check            States
 individual States

13. Offering and Sales Amounts
                                                                                                          Page 5 of 6
            Case 1:19-cv-09439-PKC Document 52-6 Filed 01/02/20 Page 5 of 6


Total Offering Amount         $850,000,000 USD or       Indefinite
Total Amount Sold             $850,000,000 USD
Total Remaining to be Sold               $0 USD or      Indefinite

Clarification of Response (if Necessary):

This $850,000,000 offering was made under a claim of federal exemption under Rule 506(c) and/or Regulation S under
the Securities Act of 1933. The issuers may pursue one or more subsequent offerings, in which case a new or amended
Form D will be filed.

14. Investors

    Select if securities in the offering have been or may be sold to persons who do not qualify
    as accredited investors, and enter the number of such non-accredited investors who
    already have invested in the offering.
    Regardless of whether securities in the offering have been or may be sold to persons        81
    who do not qualify as accredited investors, enter the total number of investors who
    already have invested in the offering:

15. Sales Commissions & Finder's Fees Expenses

Provide separately the amounts of sales commissions and finders fees expenses, if any. If the amount of an
expenditure is not known, provide an estimate and check the box next to the amount.

                Sales Commissions $0 USD         Estimate

                      Finders' Fees $0 USD       Estimate

Clarification of Response (if Necessary):

16. Use of Proceeds

Provide the amount of the gross proceeds of the offering that has been or is proposed to be used for payments
to any of the persons required to be named as executive officers, directors or promoters in response to Item 3
above. If the amount is unknown, provide an estimate and check the box next to the amount.

                                     $0 USD X Estimate

Clarification of Response (if Necessary):

Unknown at this time. The issuers intend to use the proceeds for the development of the TON Blockchain, the
development and maintenance of Telegram Messenger and the other purposes described in the offering materials.

Signature and Submission

Please verify the information you have entered and review the Terms of Submission below before
signing and clicking SUBMIT below to file this notice.

Terms of Submission

In submitting this notice, each issuer named above is:

     • Notifying the SEC and/or each State in which this notice is filed of the offering of securities described
       and undertaking to furnish them, upon written request, in the accordance with applicable law, the
       information furnished to offerees.*
                                                                                                                                                              Page 6 of 6
                  Case 1:19-cv-09439-PKC Document 52-6 Filed 01/02/20 Page 6 of 6


        • Irrevocably appointing each of the Secretary of the SEC and, the Securities Administrator or other
          legally designated officer of the State in which the issuer maintains its principal place of business and
          any State in which this notice is filed, as its agents for service of process, and agreeing that these
          persons may accept service on its behalf, of any notice, process or pleading, and further agreeing that
          such service may be made by registered or certified mail, in any Federal or state action, administrative
          proceeding, or arbitration brought against the issuer in any place subject to the jurisdiction of the United
          States, if the action, proceeding or arbitration (a) arises out of any activity in connection with the
          offering of securities that is the subject of this notice, and (b) is founded, directly or indirectly, upon the
          provisions of: (i) the Securities Act of 1933, the Securities Exchange Act of 1934, the Trust Indenture
          Act of 1939, the Investment Company Act of 1940, or the Investment Advisers Act of 1940, or any rule
          or regulation under any of these statutes, or (ii) the laws of the State in which the issuer maintains its
          principal place of business or any State in which this notice is filed.

        • Certifying that, if the issuer is claiming a Regulation D exemption for the offering, the issuer is not
          disqualified from relying on Rule 504 or Rule 506 for one of the reasons stated in Rule 504(b)(3) or
          Rule 506(d).


Each Issuer identified above has read this notice, knows the contents to be true, and has duly caused this
notice to be signed on its behalf by the undersigned duly authorized person.

For signature, type in the signer's name or other letters or characters adopted or authorized as the signer's
signature.

               Issuer                                    Signature                                   Name of Signer                          Title              Date
 TON Issuer Inc                         /s/ Pavel Valerievich Durov                        Pavel Valerievich Durov                       Director        2018-02-13
 Telegram Group Inc.                    /s/ Pavel Valerievich Durov                        Pavel Valerievich Durov                       Director        2018-02-13

Persons who respond to the collection of information contained in this form are not required
to respond unless the form displays a currently valid OMB number.
* This undertaking does not affect any limits Section 102(a) of the National Securities Markets Improvement Act of 1996 ("NSMIA") [Pub. L. No. 104-290, 110 Stat.
3416 (Oct. 11, 1996)] imposes on the ability of States to require information. As a result, if the securities that are the subject of this Form D are "covered securities" for
purposes of NSMIA, whether in all instances or due to the nature of the offering that is the subject of this Form D, States cannot routinely require offering materials
under this undertaking or otherwise and can require offering materials only to the extent NSMIA permits them to do so under NSMIA's preservation of their anti-fraud
authority.
